       Case 3:21-cv-00917-S Document 1 Filed 04/21/21            Page 1 of 10 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 AXIS SURPLUS INSURANCE                          §
 COMPANY,                                        §
                                                 §
                 Plaintiff,                      §     CIVIL ACTION NO. 3:21-cv-917
                                                 §
 vs.                                             §     ACTION FOR DECLARATORY
                                                 §     RELIEF
 HOLT LUNSFORD COMMERCIAL, INC.                  §
 and WF TOWER-DALLAS LLC,                        §
                                                 §
                 Defendant.

                        PLAINTIFF’S ORIGINAL COMPLAINT FOR
                             DECLARATORY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         Plaintiff AXIS Surplus Insurance Company (“AXIS”) files this Original Complaint for

Declaratory Judgment pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201 and,

in support, respectfully shows the Court as follows:

                                       I. THE PARTIES

         1.    Plaintiff AXIS is an insurance company incorporated and formed under the laws of

Illinois, with its principal place of business at 10000 Avalon Boulevard, Suite 200, Alpharetta,

Georgia 30009.

         2.    Defendants Holt Lunsford Commercial, Inc. and WF Tower-Dallas LLC

(collectively, “Holt”) are the named insureds under the insurance policy at issue. To AXIS’s

knowledge, both entities are citizens of either Texas or New Jersey. On information and belief,

Holt Lunsford Commercial, Inc. was incorporated in Texas and has offices exclusively in Texas.

On information and belief, WF Tower-Dallas LLC is a limited liability company that was formed

in Texas and whose sole member is Charles Aque. Upon information and belief, Mr. Aque is either
     Case 3:21-cv-00917-S Document 1 Filed 04/21/21                  Page 2 of 10 PageID 2



a citizen of Texas or a citizen of New Jersey. To AXIS’s knowledge, WF Tower-Dallas LLC has

no other members.

                                       II. JURISDICTION

       3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1332 and 2201

because complete diversity exists between the parties, the amount in controversy exceeds the sum

of $75,000 exclusive of interest and costs, and AXIS seeks declaratory relief pursuant to 28 U.S.C.

§ 2201, et seq., the Federal Declaratory Judgment statute.

       4.      AXIS issued the insurance policy made the subject of this lawsuit and has more

than $75,000 at issue in this litigation, and a controversy exists regarding the duties, rights, and

obligations, if any, under the subject insurance policy.

       5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to this claim occurred in this district. Additionally, AXIS

issued the insurance policy to Holt Lunsford Commercial, Inc., whose address in the policy is 5055

Keller Springs Road, Suite 300, Addison, TX 75001 in Dallas County.

                         III. INTRODUCTION AND BACKGROUND

       6.      Holt are the Named Insureds under a commercial property policy subscribed to by

AXIS, Policy No. EAF757219-17 (the “Policy”), which provides property damage coverage for

the following property: 1200 E. Copeland Road, Arlington, Texas 76011 (“Property”).

       7.      The Policy has effective dates of June 1, 2017 to June 1, 2018.

       8.      This declaratory judgment action arises from Holt’s insurance claim for property

damage from a pipe that allegedly broke in December 2017.

       9.      The Policy has a $10,000,000.00 limit of liability with various sublimits,

exclusions, and conditions. The Policy has deductible of $10,000.00.



                                                  2
    Case 3:21-cv-00917-S Document 1 Filed 04/21/21                  Page 3 of 10 PageID 3



       10.     On or about January 27, 2020, Holt made a claim with AXIS regarding damage to

the Property. In its loss notice, Holt claimed, that “[a] pipe broke under the building and over time

the building has started to move and now we are having structural issues on the 1st floor.” Holt

informed AXIS that the pipe break at issue occurred over two years prior on December 13, 2017.

       11.     AXIS promptly retained Sedgwick, an independent adjusting company, to assist

with the investigation and adjustment of Holt’s claim. On January 30, 2020, Sedgwick’s and Holt’s

representatives inspected the Property.

       12.     During the claim adjustment, AXIS also retained engineers at Nelson Forensics,

LLC (“Nelson”) to investigate the loss. On March 16, 2020, Nelson inspected the Property. Nelson

found that the building’s foundation system had experienced differential movement. In Nelson’s

professional engineering opinion, the “desiccation of the soils by the root systems of the mature

trees, and previously removed trees/vegetation, at the site has contributed to differential movement

of the structure’s slab-on-grade.” Further, Nelson opined “that the failure of the water line below

the slab at the west side of the structure resulted in displacement/’wash-out’ of the leveling pad

soil, contributing to differential movement of the slab-on-grade in proximity to the leak location.”

       13.     On or about February 13, 2020, Sedgwick, on behalf of AXIS, sent a letter to Holt

reserving AXIS’s rights under the Policy and requesting additional information.

       14.     On May 4, 2020, Holt was advised that there was no coverage under the Policy.

       15.     On or about February 24, 2021, Holt issued a demand letter to AXIS alleging that

the AXIS Policy covered the loss and demanding that AXIS pay to replace and repair the damages.

       16.     AXIS now files this declaratory judgment action for a determination concerning

whether Holt is entitled to coverage for property damage for its claimed loss and/or the extent to

which payment may be owed.



                                                 3
    Case 3:21-cv-00917-S Document 1 Filed 04/21/21                 Page 4 of 10 PageID 4



                         IV. SUMMARY OF COVERAGE ISSUES

       17.     AXIS seeks a declaration as to the following coverage issues:

               a. Whether the claimed damage to the paved surfaces, the building foundation,
                  land, interior damages, and underground pipes is damage to property covered
                  under the Policy under the provisions discussed below;

               b. Whether the claimed property damage constitutes covered losses or damage
                  under the Policy;

               c. Whether the Policy excludes coverage for the claimed property damages,
                  including claimed damage arising out of earth movement, wear and tear,
                  corrosion and deterioration, settling, cracking, shrinking, or expansion;
                  continuous or repeated seepage or leakage of water; faulty, inadequate or
                  defective planning, zoning, development, surveying, siting, faulty, inadequate,
                  or defective workmanship, repair, construction, renovation, or remodeling,
                  grading, compaction, faulty, inadequate, or defective materials used in repair,
                  construction, renovation, or remodeling and/or faulty, inadequate, or defective
                  maintenance;

               d. Whether Holt failed to comply with conditions for coverage, including
                  providing adequate and timely notice;

               e. Whether any payment is owed by AXIS to the Holt under the Policy.

                               V. THE INSURANCE POLICY

       18.     The terms, conditions, definitions, exclusions, and other provisions of the Policy

are incorporated herein by reference.

       19.     All conditions precedent to filing this lawsuit have occurred.

       20.     The Policy’s PROPERTY DAMAGE COVERAGE form does not provide

coverage for paved services, foundations, land, and underground pipes:

                                               ***
2. Property Not Covered

      Unless provided in the extensions of coverage, Covered Property does not include:

                                              ***
               d. Bridges, roadways, walks, patios or other paved surfaces;

                                               ***



                                                4
    Case 3:21-cv-00917-S Document 1 Filed 04/21/21                    Page 5 of 10 PageID 5


               f. The cost of excavations, grading, backfilling or filling;

               g. Foundations of buildings, structures, machinery or boilers if their foundations
                  are below:

                       (1) The lowest basement floor; or

                       (2) The surface of the ground, if there is no basement;

               h. Land (including land on which the property is located), water, growing crops or
                  lawns;
                                              ***

               m. Underground pipes, flues or drains;

                                                 ***

       21.     The Policy’s PROPERTY DAMAGE COVERAGE form also excludes certain

perils causing loss, including all earth movement and flooding:

                                                 ***
B. Exclusions

       1. Except as may be provided as an extension of coverage, we will not pay for loss or
          damage caused directly or indirectly by any of the following. Such loss or damage is
          excluded regardless of any other cause or event that contributes concurrently or in any
          sequence to the loss.
                                             ***

               b. Earth Movement
                      (1) all earth movement (whether occurring naturally or not) including, but
                      not limited to, earthquake, landslide, subsidence and volcanic eruption.
                      (2) collapse, cracking, shrinking, bulging, expansion, shifting, rising,
                      settling, sinking, lateral or other movement, or other kinds of loss or
                      damage to property which would not have occurred but for an event as
                      described in 1. above.

                                                 ***

               g. Flood
                      (1) Flood, storm surge, surface water, mudslide or mud flow, waves, tidal
                      water or tidal waves, overflow of streams, lakes, reservoirs, canals,
                      drainage ditches, retention ponds or other bodies of water, or spray from
                      any of the foregoing, all whether driven by wind or not (all whether or not
                      naturally occurring),

                 (1) Water that backs up or overflows from a sewer, drain or sump;

                 (2) Water under the ground surface pressing on, or flowing or seeping through:


                                                  5
    Case 3:21-cv-00917-S Document 1 Filed 04/21/21                  Page 6 of 10 PageID 6




                               a. Foundations, walls, floors or paved surfaces;

                               b. Basements, whether paved or not; or

                               c. Doors, windows or other openings, or

                                                ***

                  (4) Damage to, destruction, failure, or overflowing of levees, dams, dikes,
                  floodgates and other similar works.


                                                ***

       22.       The Policy’s PROPERTY DAMAGE COVERAGE also excludes certain

damage caused by wear and tear, corrosion, decay, deterioration, settlement, shrinkage or

expansion, continuous or repeated seepage or leakage of water, or neglect on behalf of the insured:

                                                ***

       3. We will not pay for loss or damage caused by or resulting from any of the following:

                                                ***
             d. (1) Wear and tear;

                (2) Rust or other corrosion, decay, deterioration, hidden or latent defect or any
                    quality in property that causes it to damage or destroy itself;

                (3) Settling, cracking, shrinking or expansion;

                                                ***

             f. Continuous or repeated seepage or leakage of water, or the presence or
                condensation of humidity, moisture or vapor, that occurs over a period of 14 days
                or more.

                                                ***

             l. Neglect of an insured to use all reasonable means to save and preserve property
                from further damage at and after the time of loss.

                                                ***

       23.      The Policy’s PROPERTY DAMAGE COVERAGE also excludes loss or damage

arising out of the following faulty, inadequate or defective actions or materials:



                                                  6
    Case 3:21-cv-00917-S Document 1 Filed 04/21/21                   Page 7 of 10 PageID 7


                                                ***

       4. We will not pay for loss or damage caused by or resulting from any of the following, 4.a.
          through 3.c. But if an excluded cause of loss that is listed in 3.a. through 3.c. results in
          a Covered Cause of Loss, we will pay for the loss or damage caused by that Covered
          Cause of Loss.

                                                ***

               c. Faulty, inadequate or defective:

                   (1) Planning, zoning, development, surveying, siting;

                   (2) Design, specifications, workmanship, repair, construction, renovation,
                       remodeling, grading, compaction;

                   (3) Materials used in repair, construction, renovation or remodeling; or

                   (4) Maintenance;

                   of part or all of any property on or off an “insured location”.

                                                ***

       24.     The Policy’s GENERAL CONDITIONS form also imposes certain duties on the

insured in the event of a loss or damage:


                                                ***

       C. Loss Conditions

                                                ***

               3. Duties In The Event Of Loss or Damage

                      a. You must see that the following are done in the event of loss or damage
                         to Covered Property:

                                                ***

                          (2) Give us prompt notice of the loss or damage. Include a description
                              of the property involved.

                          (3) As soon as possible, give us a description of how, when and where
                              the loss or damage occurred.

                          (4) Take all reasonable steps to protect the Covered Property from
                              further damage, and keep a record of your expenses necessary to
                              protect the Covered Property, for consideration in the settlement of

                                                  7
     Case 3:21-cv-00917-S Document 1 Filed 04/21/21                  Page 8 of 10 PageID 8


                                 the claim. This will not increase the Limit of Insurance. However,
                                 we will not pay for any subsequent loss or damage resulting from a
                                 cause of loss that is not a Covered Cause of Loss. Also, if feasible,
                                 set the damaged property aside and in the best possible order for
                                 examination.

                                                  ***

                           (9) If you intend to continue your business, you must resume all or part
                                of your "operations" as quickly as possible.

                                                  ***


       25.     AXIS contends that one or more of the terms, conditions, and exclusions cited

above applies to define, exclude, or limit coverage and thus applies to limit or preclude damages

payable under the Policy in this matter.

       26.     Specifically, AXIS contends that in addition the alleged damage to the Property’s

foundation, paved surfaces, and pipes is not covered property under the Policy. Further, AXIS

contends that the Policy’s exclusions for loss resulting from earth movement, flooding, wear and

tear, deterioration, settling cracking, shrinking or expansion, seepage or leakage of water, neglect

of the insured to use all reasonable means to save and preserve the property, and faulty siting,

repair, construction, grading, compaction, and/or settlement, separately exclude any coverage for

this claim.

                         VI. CLAIM FOR DECLARATORY RELIEF

       27.     AXIS hereby incorporates by reference the preceding paragraphs.

       28.     Pursuant to Rule 57 and 28 U.S.C. § 2201, AXIS seeks a declaration including, but

not limited to, the following:

               a. Whether the claimed property damage constitutes covered losses under the
                  Policy under the provisions discussed above;

               b. Whether the Policy excludes coverage for the claimed property damage under
                  the provisions discussed above, including claims for damage to or losses arising
                  from:

                                                   8
     Case 3:21-cv-00917-S Document 1 Filed 04/21/21                   Page 9 of 10 PageID 9



                   1)    earth movement;

                   2)    neglect and failure to use all reasonable means to save and preserve the
                         property from further damage;

                   3)    wear and tear;

                   4)    rust or other corrosion, decay, deterioration;

                   5)    settling, cracking, shrinking, or expansion;

                   6)    continuous or repeated seepage or leakage of water; and/or

                   7)    faulty, inadequate or defective planning, zoning, development, surveying,
                         siting;

                   8)    faulty, inadequate, or defective workmanship, repair, construction,
                         renovation, or remodeling, grading, compaction;

                   9)    faulty, inadequate, or defective materials used in repair, construction,
                         renovation, or remodeling;

                   10) faulty, inadequate, or defective maintenance.

               c. Whether Holt failed to comply with conditions for coverage, including
                  providing adequately timely notice;

               d. Whether any payment is owed by AXIS to the Holt under the Policy.

       29.     AXIS reserves the right to assert additional Policy provisions as the case develops,

as there may be other provisions that apply of which AXIS has no present knowledge. Therefore,

AXIS requests that the Court make such other and further declarations as may be appropriate.

                                           VII. PRAYER

       30.     Accordingly, AXIS prays that the Holt be summoned to appear and answer herein,

and that upon trial hereof, the Court declare whether AXIS must pay Holt for all covered damages

owed for this loss; whether AXIS has any further duties in this matter; and that AXIS be awarded

its fees and such other and further relief, at law or in equity, to which it may be justly entitled.




                                                   9
Case 3:21-cv-00917-S Document 1 Filed 04/21/21     Page 10 of 10 PageID 10



                             Respectfully submitted,

                             SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

                             By: /s/ Bruce R. Wilkin
                                 Bruce R. Wilkin – Attorney in Charge
                                 Texas Bar No. 24053549
                                 bwilkin@shackelford.law
                                 717 Texas Avenue, 27th Floor
                                 Houston, Texas 77002
                                 Phone: (832) 415-1801
                                 Fax: (832) 565-9030

                                Conor G. Bateman
                                Texas Bar No. 24036198
                                cbateman@shackelford.law
                                9201 N. Central Expressway, Fourth Floor
                                Dallas, Texas 75231
                                Phone: (214) 780-1400
                                Fax: (214) 780-1401

                             ATTORNEYS FOR PLAINTIFF
                             AXIS SURPLUS INSURANCE COMPANY




                                   10
